Citation Nr: 0531470	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-24 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Denver, Colorado, Regional Office (RO), which denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  In October 2002, the 
veteran appeared at the RO for a videoconference hearing 
before the undersigned Acting Veterans Law Judge sitting in 
Washington, D.C.  The veteran accepted this hearing in lieu 
of an in-person hearing.  A transcript of the hearing is of 
record.  

The case came to the Board in March 2003.  At that time, the 
Board determined that further development was required to 
properly evaluate the veteran's claim of entitlement to 
service connection for hearing loss and tinnitus.  In March 
2003, the Board undertook additional development with regard 
to these issues pursuant to 38 C.F.R. § 19.9(a)(2).  The 
veteran and his representative were notified of the 
additional development by letter of June 2003.  

However, On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) (2005) is inconsistent 
with 38 U.S.C.A. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration.  
Accordingly, in August 2003, the Board remanded the case to 
the RO for further development.  In December 2004, the RO 
issued a supplemental statement of the case (SSOC) which 
addressed the issues currently on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  Bilateral hearing loss was not present in service or 
initially manifested until many years after service, and the 
medical evidence of record does not establish any etiological 
relationship between the veteran's current bilateral hearing 
loss and his military service, including any incident of 
acoustic trauma.  

3.  Tinnitus was not present in service and the veteran's 
current tinnitus is not related to an incident of service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The veterans claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or a substantially complete 
application (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Peligrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholas, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Another letter was issued in February 
2004.  Those letters informed the veteran of the evidence 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a VA examination in June 2003.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claims.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The service medical records, including the pre-induction 
examination in September 1966, as well as the separation 
examination of October 1968, are negative for any complaints, 
findings or diagnoses of hearing loss or tinnitus.  

Post service medical records, dated from 1980 through 1998, 
show that the veteran received clinical attention and 
treatment for several disabilities.  Among theses records is 
a report from CompuHealth, dated in October 1987, indicating 
that Audio results for the left ear at 3000, 4000 and 6000 Hz 
and the right ear at 3000 and 6000 Hertz were found to be 
outside the normal range.  

The veteran's initial claim for service connection for 
hearing loss (VA Form 21-4138) was received in August 1999.  
Submitted in support of the claim were VA outpatient 
treatment reports, dated from March 1996 through May 1996, 
which show that the veteran sought medical treatment for 
hearing loss and tinnitus.  During a clinical visit in March 
1996, the veteran complained of decreased hearing which was 
really affecting him.  The veteran reported being in a 
Helicopter Company in Vietnam.  He again complained of 
decreased hearing in both ear and occasional tinnitus; 
however, no pertinent diagnosis was reported.  The veteran 
was referred to an ears, nose, and throat (ENT) clinic; and, 
in May 1996, an audiological evaluation revealed mild to 
moderate sensorineural hearing loss from 3000 to 6000 Hertz, 
bilaterally.  

VA progress notes, dated from November 1997 through December 
1999, reflect ongoing clinical evaluation for several 
disabilities, including hearing loss and tinnitus.  During a 
clinical visit in November 1997, the veteran complaints of 
increased ringing in his ears; no pertinent diagnosis was 
noted.  In July 1998, the veteran was seen for evaluation of 
complaints of dizziness; at that time, he also talked about 
his hearing problems when he was in the military, and he 
thought that the dizzy spells may be from the inner ear 
problems.  The veteran did note that the medications were 
helping him.  No diagnosis was noted.  When seen in November 
1998, it was noted that the veteran was fairly stable, but he 
complained of a little dizziness; he also complained of 
hearing loss.  The pertinent diagnoses included hearing loss.  
The veteran was seen at an ENT clinic in February 1999 for 
evaluation of dizziness.  It was recommended that the veteran 
return for evaluation of complaints of intermittent tinnitus, 
reassured.  

In a statement in support of claim (VA Form 21-4138), dated 
in December 1999, the veteran indicated that he developed a 
hearing problem as a result of the time he spent on the rifle 
range in service; he maintained that the sound of the 
shooting caused him to suffer hearing loss.  The veteran 
indicated that he had problems in the planes and the 
choppers; he stated that he had to turn his head to hear.  
The veteran indicated hat he told his doctors of his military 
experience, and they told him that his hearing loss was 
caused by military service.  

Received in December 1999 were medical records from the 
Hearing Aid Center, dated from July 1998 through December 
1999, which show that the veteran continued to receive 
clinical attention for hearing loss.  Among these records is 
a medical statement from Dr. Larry Taggart, dated in December 
1999, indicating that the veteran revealed acoustic trauma 
typical of loud sounds for prolonged periods of time or being 
subject to environment for which the attached audiograms 
shows very clearly.  Subsequently received in January 2000 
were private treatment reports, dated from April 1999 to 
October 1999 reflecting ongoing treatment for an unrelated 
orthopedic disorder.  

At his personal hearing in October 2002, the veteran stated 
that he began noticing problems with reduced hearing and 
ringing in his ears during basic training.  The veteran 
indicated that the first time he went on the firing range, he 
lost his hearing for an entire day; he noted that his hearing 
returned to normal the following day.  The veteran testified 
that the same thing happened to him the next time he went on 
the rifle range.  He stated hat he had no time to go see the 
doctor.  The veteran also reported that he spent one year 
with the 129th Assault Helicopter Company in Vietnam.  The 
veteran indicated that the helicopter blades made a lot of 
noise, but not as much as the rifles.  The veteran also 
testified that he continued to experience hearing loss; in 
fact, he described the noise as a hammer hitting an iron.  

The veteran was afforded a VA audiological evaluation in June 
2003, at which time he again reported serving in Vietnam for 
2 years; during that time, he was exposed to various acoustic 
traumas due to his placement with a Helicopter Company.  The 
veteran also reported bilateral tinnitus occurring once a 
week.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
30
50
40
LEFT
45
40
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
pertinent diagnoses were mild sensorineural hearing loss, 
right ear; moderate sensorineural hearing loss, left ear; and 
tinnitus, bilateral.  The examiner stated that due to 
documentation of hearing within normal limits on the 
discharge examination in October 1968, it was his opinion 
that it is not at least as likely as not that the veteran's 
hearing loss is due to his period of service.  The examiner 
also stated that, due to the infrequency of the tinnitus, it 
was his opinion that it is not at least as likely as not that 
tinnitus is related to service.  


III.  Legal Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system (to include sensori-neural 
hearing loss) becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

While the veteran contends that he has bilateral hearing loss 
and tinnitus attributable to noise exposure in service 
related to his duties there, he is a layperson and his 
opinion is not competent to provide the nexus between his 
current disability and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Furthermore, although lay 
statements may be satisfactory for establishing the in-
service incurrence of an event that ultimately resulted in 
hearing loss and/or tinnitus, they are not sufficient to link 
a present hearing condition to in-service noise exposure.  

Of significance is the June 2003 VA medical examiner's 
examination and opinion that it is not at least as likely as 
not that the veteran's current hearing loss and tinnitus are 
related to his period of military service, including noise 
exposure or acoustic trauma.  It is noteworthy that these 
findings were made after a review of the veteran's medical 
records and a thorough examination of the veteran.  Rationale 
was provided.  This medical evidence is contrary to the 
veteran's claim, and stands unrefuted in the record.  The 
evidence is of great probative significance in this case.  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 
12 Vet. App. 341, 346 (1999).  These requirements have not 
been met in this case.  

In sum, the Board is left with a single competent opinion as 
to the etiology of the current hearing loss and tinnitus.  
That opinion is against the veteran's claims.  Therefore, the 
Board finds that service connection for the conditions of 
bilateral hearing loss and tinnitus is not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

The claim for service connection for bilateral hearing loss 
is denied.  

The claim for service connection for tinnitus is denied.  



_________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


